FILED
                            NOT FOR PUBLICATION                               MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30139

               Plaintiff - Appellee,              D.C. No. 6:09-cr-60088-MRH

  v.
                                                  MEMORANDUM *
EDGARDO MARTINEZ-MARTINEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Edgardo Martinez-Martinez appeals from the 30-month sentence imposed

following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C.

§ 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Martinez-Martinez contends that the district court procedurally erred by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
impermissibly considering his rejection of the government’s fast-track plea offer

and the sentence that would have resulted therefrom. We review for plain error.

See United States v. Evans-Martinez, 611 F.3d 635, 642 (9th Cir. 2010). Martinez-

Martinez fails to demonstrate that the district court’s inquiry into whether he

rejected a plea offer was plain error that affected his substantial rights. See United

States v. Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008).

      Martinez-Martinez also contends that the sentence imposed is substantively

unreasonable due to the age of the prior violent felony conviction that triggered a

16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A). The district court

specifically considered the 18 U.S.C. § 3553(a) sentencing factors, in conjunction

with the staleness of the conviction, prior to granting a downward variance from

the advisory Guidelines range. See United States v. Amezcua-Vasquez, 567 F.3d

1050, 1054-56 (9th Cir. 2009). The below-Guidelines sentence is substantively

reasonable under the totality of the circumstances. See Gall v. United States, 552

U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                      10-30139